Citation Nr: 1639433	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Competency to handle disbursement of benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1971.

This appeal was last before the Board of Veterans' Appeals (Board) in May 2014, on appeal from an August 2010 rating decision by the RO in Seattle, Washington.  In August 2010, the RO found that the Veteran was not competent to handle disbursement of funds.  The Board remanded this matter for additional development in May 2014.

In March 2014, the Veteran provided hearing testimony to the undersigned Veterans Law Judge at the RO (i.e., a Travel Board hearing).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Specifically, although a VA examiner noted in July 2014 that the Veteran was not capable of handling his own financial affairs, the examiner also advised that the RO "reassess his financial competence in the near future." In December 2015, a VA field examiner noted that the Veteran was "knowledgeable of his financial assets and obligations" and the RO subsequently scheduled him for a March 2016 VA competency examination.  However, the RO cancelled that examination without explanation to the Veteran; his representative has requested rescheduling.  In light of the December 2015 field examination report indicating that the Veteran may now be competent to manage his own funds, a new medical opinion is needed.  See 38 C.F.R. §§ 3.327, 3.353(b), (c) (2015).  Further, the Veteran has reported ongoing VA and private treatment, but the last VA treatment note in the file is dated in July 2013 and the last private note is dated in December 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Note that the Veteran has reported ongoing treatment from the VA Puget Sound Healthcare System, but the last VA treatment note in the file was generated in July 2013.  If additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21 4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Such records specifically include, but are not limited to, records generated by "Sound Mental Health" after December 2012.  Make two attempts to obtain any identified relevant private treatment records; inform the Veteran of any attempts to locate such records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014).

3.  After completing the above, schedule the Veteran for an appropriate VA examination.  Make the entire claims file (i.e. records contained in Virtual VA and VBMS) available to a clinician qualified to provide a medical opinion as to whether the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  Prior to conducting the examination, the clinician must review the entire claims file.  The clinician must state a rationale for all opinions rendered and provide an explanation if he or she is unable to render an opinion without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


